JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order issued June 9, 2010, be affirmed. The district court properly held that it lacked jurisdiction to review decisions of the United States Supreme Court, see In re: Marin, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam); federal appellate courts, see 28 U.S.C. § 1254; Sanders v. United States, 184 Fed.Appx. 13, 14 (D.C.Cir.2006) (per curiam); or other district courts, see Celotex Corp. v. Edwards, 514 U.S. 300, 313, 115 S.Ct. 1493, 131 L.Ed.2d 403 (1995); Prentice v. U.S. District Court, 307 Fed.Appx. 460 (D.C.Cir.2008) (per curiam). To the extent appellant seeks to recover damages from individual judges or court officers, his claims are barred by absolute immunity. See Sindram v. Suda, 986 F.2d 1459 (D.C.Cir.1993). It is
FURTHER ORDERED that the requests for injunctive relief and transfer to a different district court judge be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.